Citation Nr: 0100640	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-18 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to priority scheduling of Department of Veterans 
Affairs (VA) medical treatment.  

ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


REMAND

The veteran served on active duty from December 1941 to June 
1945.  This matter is before the Board of Veterans' Appeals 
(Board) from a determination by the VA Medical Center (VAMC) 
in Prescott, Arizona.

The evidence on file includes a copy of a VA Form 9, Appeal 
to the Board, and a separate statement from the veteran, both 
of which are dated July 20, 1999.  In both of these 
documents, the veteran essentially contends that he is 
entitled to priority of scheduling of VA medical treatment 
pursuant to 38 C.F.R. § 17.99.  On the separate statement, 
the veteran asserts that this document was a follow-up to the 
VAMC letter of July 9, 1999, in which the VAMC purportedly 
refused the veteran's Notice of Disagreement of May 2, 1999, 
regarding provision of medical care.  

The August 1999 Statement of the Case noted, in part, that 
the evidence on file included the July 20, 1999, letter from 
the veteran "with attachments," and VAMC director response 
to the veteran dated July 9, 1999.  It was stated that Public 
Law 104-262 identified the veteran as belonging to Priority 
Group 1, which included veterans with service-connected 
disabilities rated 50 percent or more.  Based on this 
Priority 1 status, the veteran was entitled to receive 
comprehensive health care, both inpatient and outpatient, 
from VA.  However, this entitlement did not include priority 
scheduling ahead of other veterans seeking care.  (Emphasis 
in original).  It was stated that Public Law 104-262 required 
that the same services were available to all enrolled 
veterans regardless of priority.

The Board notes that the evidence currently assembled for 
appellate review does not appear to contain any 
correspondence from the veteran dated May 2, 1999, nor 
correspondence to the veteran from VA dated July 9, 1999.  
Moreover, it is not entirely clear what "attachments" were 
included with the veteran's correspondence of July 20, 1999.  
Thus, it appears that there are additional records in the 
VAMC's possession that are not currently before the Board, 
and which are pertinent to the issue currently on appeal.  
Pursuant to Bell v. Derwinski, 2 Vet. App. 611 (1992), any 
such records which are in existence are constructively of 
record and the failure of the Board to consider any such 
pertinent records might constitute clear and unmistakable 
error, even though such evidence was not actually in the 
record assembled for appellate review.  See also VAOPGCPREC 
12-95.  Consequently, the Board concludes that a remand is 
necessary to obtain these records.

Accordingly, this case is REMANDED for the following:

The VAMC should ensure that all 
evidentiary and procedural material 
pertinent to the current appeal are 
placed in the records assembled for 
appellate review, including the May 2, 
1999, letter from the veteran and the VA 
letter dated July 9, 1999, as well as the 
attachments to the veteran's letter of 
July 20, 1999.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


